DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Kim et al. (U.S. Patent Application Publication 2017/0166129) and Sun (U.S. Patent Application Publication 2019/0149813) do not teach nor suggest in detail that a composite image in which a rear image captured by the rear imaging device and side-rear images captured by the pair of left and right side-rear imaging devices are composited to be displayed at an electronic inner mirror in a normal situation.  Then, in the event an anomaly occurring is detected at any one of the rear imaging device, the left side-rear imaging device, or the right side-rear imaging device, a substitute image is 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fails to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest, the combination of all of the elements as described below:
An electronic mirror system for a vehicle, comprising: a rear imaging device that captures images rearward of the vehicle; a left and right pair of side-rear imaging devices that capture images rearward at left and right sides of the vehicle, respectively; an electronic inner mirror; an anomaly treatment device that restores any one of the rear imaging device, the left side-rear imaging device or the right side-rear imaging device, at which an anomaly is detected, to a normal state; memory; and a processor that is coupled to the memory, the processor being configured to: apply image processing to a rear image captured by the rear imaging device and side-rear images captured by the side-rear imaging devices, and cause a composite image in which the rear image and the side-rear images are composited to be displayed at the electronic inner mirror; detect an anomaly occurring at any one of the rear imaging device, the side-rear imaging device, or the right side-rear imaging device; in a case in which an anomaly is detected at one of the rear imaging device, the left side- rear imaging device or the right side-rear imaging device, generate a substitute image based on a captured image that is captured by another of the rear imaging device, the left side-rear imaging 2device or the right side-rear imaging device, at which no anomaly is detected, and cause the substitute image to be displayed at the electronic inner mirror instead of the composite image; and in a case in which the one of the rear imaging device, the left side-rear imaging device or the right side-rear imaging device, at which the anomaly is detected, is restored to the normal state by the anomaly treatment device, cause the composite image to be displayed at the electronic inner mirror instead of the substitute image, wherein: an imaging optical axis of the rear imaging device is oriented to a rear side of the vehicle, and a shape of an imaging range in a vehicle plan view of the rear imaging device widens in a vehicle width direction toward the rear side of the vehicle from a point at an upper side and at a middle in the vehicle width direction of a rear windshield glass, an imaging optical axis of the left side-rear imaging device is oriented to a left-rear side of the vehicle, and a shape of an imaging range of the left side-rear imaging device in the vehicle plan view widens in the vehicle width direction toward the rear side of the vehicle from a point at which the left-rear side imaging device is mounted, and an imaging optical axis of the right side-rear imaging device is oriented to a right-rear side of the vehicle, and a shape of an imaging range of the right side-rear imaging device in the vehicle plan view widens in the vehicle width direction toward the rear side of the vehicle from a point at which the right-rear side imaging device is mounted (Independent claim 1; claims 2-12 depend from claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 12, 2022